Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant presents the following arguments in the October 22, 2020 amendment:
Anderson does not discuss, patron data management request to manage patron data of a master record, wherein the patron data is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema, (Page 7, line 1-27).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “patron data management request to manage patron data of a master record, wherein the patron data is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema.” Anderson discloses the Patron Management package provides services to maintain a patron's details, such as name, address, patron ID, and so on, (see Anderson: 0087-0089). MASS systems require devices that process patron transactions and connect to equipment such as smartcard readers, ticket readers, barrier gates, turnstiles, and door latches. Request transfer of usage data and audit registers from devices connected to the system, (see Anderson: Para. 0142 and 0147). The Back Office creates a master record for the identified purse. The add purse process can include the enabling of the card, if the purse is 
Applicant presents the following arguments in the October 22, 2020 amendment:
Mimassi does not discuss, ordering, by the computing device, the patron data management request in a list of patron data management requests according to priority data, (Page 8, line 1-27).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “the patron data management request in a list of patron data management requests according to priority data.” Mimassi discloses integrate with one another, leaving holes in any solution and producing large technical hurdles for a venue operator and inconvenience for both patrons and staff. Automatically identify patrons and provide their location and personalized information, assist in communication and navigation for patrons and hosts, facilitate rapid modification of patron information, create opportunities and provide functionality for proximity-based customer service, and assist patrons in group operations like selecting a venue and ordering, including take-out ordering. Ordering data entered via a host mobile device, (see Mimassi: Para. 0042, 0043 and FIG. 1-3). This reads on the claim concept of ordering, by the computing device. Automated patron identification, communication management and Client identifiers and geolocation information may be received by a host system, (see Mimassi: Para. 0033-0042 and 0046). Patron information may be presented in an ordered list such that most-recent or most proximal patrons are presented in an ascending or descending order, allowing a host to quickly identify which patrons are nearest 
Applicant presents the following arguments in the October 22, 2020 amendment:
Mimassi does not discuss, updating, by the computing device, the patron data of the master record based on the priority data and a sequence of the patron data management request in the ordered list of patron data management requests, (Page 8, line 20-27 and Page 9, line 1-6).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument C, Applicant's Arguments/Remarks filed on October 22, 2020 with respect to independent claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding applicant's remarks stating that “updating, by the computing device, the patron data of the master record based on the priority data and a sequence of the patron data management request in the ordered list of patron data management requests.” The arguments are now rejected by newly cited art 'US 2009/0164607 A1 Clark' as explained in the body of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 2, 4-9, 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2004/0139018 A1, hereinafter Anderson) in view of Mimassi (US 2017/0278202 A1, hereinafter Mimassi) and in view of Clark et al. (US 2009/0164607 A1, hereinafter Clark).
Regarding independent claim(s) 1, Anderson discloses a method, comprising: receiving, by a computing device (Anderson discloses a primary processor within a node can act as the controlling (or active) processor. A node may be a device for receiving and communicating with a card. Automated fare collection systems range from a single computing machine communicating with one or more fare collection devices though to a large networked system involving numerous fare collection bodies, financial services, and redundant back-end servers interacting with high performance databases, (see Anderson: Para. 0076-0094). This reads on the claim concept of receiving, by a computing device).
a patron data management request to manage patron data of a master record (Anderson discloses The Patron Management package provides services to maintain a patron's details, such as name, address, patron ID, and so on, (see Anderson: 0087-0089). MASS systems require devices that process patron transactions and connect to equipment such as smartcard readers, ticket readers, barrier gates, turnstiles, and door latches. Request transfer of usage data and audit registers from devices connected to the system, (see Anderson: Para. 0142 and 0147). The Back Office creates a master record for the identified purse. The add purse process can include the enabling of the card, if the purse is added when the patron is present. An update purse transaction is created which indicates that the purse master record should be changed to reflect any changes. Master record represents data about the business entities that provide context for business transactions, (see Anderson: Para. 0420-0424). This reads on the claim concept of a patron data management request to manage patron data of a master record). 
wherein the patron data is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema (Anderson discloses Mapping Definition, the mapping between the two schemas (models). Object Schema (model), this defines the structure of objects on the application side. Database Schema (model), this defines the structure of data stored in the Data Store, (see Anderson: Para. 0944-0990). The Patron Management package provides services to maintain a patron's details, such as name, address, patron ID, and so on, (see Anderson: 0087-0089). MASS systems require devices that process patron transactions and connect to equipment such as smartcard readers, ticket readers, barrier gates, turnstiles, and door latches. Request transfer of usage data and audit registers from devices connected to the system, (see Anderson: Para. 0142 and 0147). Information exchange is based on the concept of a topic. Publishers produce information and publish it to a topic. Subscribers register interest in a topic and receive information published to that topic, (see Anderson: Para. 0846-0849). Consumers subscribing to a topic associated with a particular configuration data type receive the data, (see Anderson: Para. 0936). Reconciliation is a term typically used to describe a verification phase during a data migration where the target data is compared against original source data to ensure that the migration architecture has transferred the data correctly (friendly again or coming to an agreement), (see Anderson: Para. 0214-0275). A set of tools enabling real time application integration between the Business and Technical. An integration is a database which acts as the data store for multiple applications, and thus integrates data across these applications. An integration database needs a schema that takes all its client applications into account. The resulting schema is either more general, more complex or both - because it has to unify what should be separate, (see Anderson: Para. 1319-1359). This reads on the claim concept of wherein the patron data is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema).
	However, Anderson does not appears to specifically disclose ordering, by the computing device the patron data management request in a list of patron data management requests according to priority data.
	In the same field of endeavor, Mimassi discloses ordering, by the computing device the patron data management request in a list of patron data management requests according to priority data (Mimassi discloses integrate with one another, leaving holes in any solution and producing large technical hurdles for a venue operator and inconvenience for both patrons and staff. Automatically identify patrons and provide their location and personalized information, assist in communication and navigation for patrons and hosts, facilitate rapid modification of patron information, create opportunities and provide functionality for proximity-based customer service, and assist patrons in group operations like selecting a venue and ordering, including take-out ordering. Ordering data entered via a host mobile device, (see Mimassi: Para. 0042, 0043 and FIG. 1-3). This reads on the claim concept of ordering, by the computing device. Automated patron identification, communication management and Client identifiers and geolocation information may be received by a host system, (see Mimassi: Para. 0033-0042 and 0046). Patron information may be presented in an ordered list such that most-recent or most proximal patrons are presented in an ascending or descending order, allowing a host to quickly identify which patrons are nearest them (generally, the patrons at the table they are currently serving) to avoid confusion. This reads on the claim concept of the patron data management request in a list of patron data management requests according to priority data);
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before th effective filing date of the claimed invention to modify the service provider to consumer data associated with a common exchange schema of Anderson in order to have incorporated the automated order and update from device, as disclosed by Mimassi, since both of these mechanisms are directed to the updated automatic communication tool gives organizations using Patron Manager the ability to more easily communicate with patrons by programming an HTML email to automatically send before and after attendance. Built directly inside of Patron Manager's system, clients will benefit from emails that are not only easier to design but can now be scheduled so patrons receive performance reminders and post-show acknowledgments and surveys. Patron Technology helps live event organizers create better experiences for attendees and deeper relationships with sponsors through a complete, data-driven event technology solution. Event organizers of different sizes and across different segments use Patron
Technology for ticketing, marketing, fan engagement, CRM, logistics, data management, and more. The technology world has adopted and translated this purely manual approach to mean something quite different. "Workflow automation" refers to the programming of tasks and activities inside your CRM system tasks that happen automatically, without you doing anything. The technology enabled by the
Internet, has had enormous repercussions for CRM (customer relationship management). In many cases, technology has helped streamline many CRM processes as well as cut the costs of CRM initiatives.
Similarly to automated e-mails, the mobile phone is also being used to keep customers informed of the progress of transactions. Short message service (SMS) messages can be automated in the same way that e-mails are, again ensuring customer peace of mind. One of the most powerful features of interactions and transactions over the Internet is that everything is tracked and recorded in server logs, providing a wealth of data that can be analyzed to make business decisions. Incorporating the teachings of Mimassi into Anderson would produce a mobile patron client configured to communicate with patron management server to exchange a plurality of data types related to the order of take-out food items, and a food preparation manager configured to predict preparation times of food items in the presence of a plurality of environmental and mechanical factors. All components working together to automate and simplify the order of take-out food, as disclosed by Mimassi, (see Abstract).
	However, Anderson and Mimassi do not appears to specifically disclose updating, by the computing device, the patron data of the master record based on the priority data and a sequence of the patron data management request in the ordered list of patron data management requests.
	In the same field of endeavor, Clark discloses updating, by the computing device, the patron data of the master record based on the priority data and a sequence of the patron data management request in the ordered list of patron data management requests (Clark discloses Patrons of the venue may operate the entertainment device to provide the desired content, such as to play a selected song or display a selected music video and receive update messages from the host system. A priority-based content retrieval mechanism for digital entertainment devices is provided (sequence-based). Priority (low-high) is assigned to download requests for entertainment content having a scheduled performance. A sequentially scheduled performance (e.g., a song or video request scheduled to play when its turn comes up in the performance queue), or a combination of both (e.g., an advertising video scheduled to play at exactly 8:00 pm, unless a consumer-requested entertainment content is being performed, in which case the advertising video will play immediately after). Operators would personally visit each venue in order to update the music selection and to monitor the number of song plays for each individual entertainment device. A master device, maintaining a single content request table for all devices sharing the network connection. The master device will perform arbitrations and prioritize the download requests from all of the slave devices, (0021-0041 and 0050-0074). This reads on the claim concept of updating, by the computing device, the patron data of the master record based on the priority data and a sequence of the patron data management request in the ordered list of patron data management requests). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before th effective filing date of the claimed invention to modify the service provider to consumer data associated with a common exchange schema and automated order from device of Anderson and Mimassi in order to have incorporated the updating in sequence, as disclosed by Clark, since both of these mechanisms are directed to Patron Manager CRM (Customer Relations Management) is a cloud-based platform that takes all of your distinct systems and databases and brings them together into one unified, central location. And because it’s tailored specifically for arts and cultural institutions, it maximizes the breadth of patron data and communication in a way that other data management platforms. CRM is a category of software solutions that spans different customer management systems such as sales, service, and marketing and allows them to work together. It streamlines your business processes and connects customer data to help you build relationships, increase productivity, and improve customer engagement. Sales and marketing components can work together to help you better understand a customer’s needs and address those needs through the right marketing channels. Prioritizing and nurturing the right leads ensuring a smooth hand-off from marketing to sales. There are two ways you can update the record in sequence. First, if you have a unique identifier then you can use where clause or else if you want to update multiple records with the same identifier. Second, you can use find a query to find it and use set and save function to update the DB. A priority queue is a special type of queue in which each element is associated with a priority and is served according to its priority. If elements with the same priority occur, they are served according to their order in the queue. Like ordinary queue, priority queue has same method but with a major difference. In Priority queue items are ordered by key value so that item with the lowest value of key is at front and item with the highest value of key is at rear or vice versa. So we're assigned priority to item based on its key value. Lower the value, higher the priority. Following are the principal methods of a Priority Queue. Incorporating the teachings of Clark into Anderson and Mimassi would produce Priority-based content retrieval mechanisms for digital entertainment de, ices arc provided. The download prioritizations may be interrupt-based, sequence based, or a combination of the two, as disclosed by Clark, (see Abstract). 
Regarding dependent claim(s) 2, the combination of Anderson, Mimassi and Clark discloses the    method as in claim 1. Anderson discloses further comprising displaying, by the computing device, audit data related to the patron data (The Query Integration interface provides an interface to receive and display a result set, (see Anderson: Para. 1363 and 1366). Device Management and generic GUI tools which need to deal with collections of arbitrary MASS objects at runtime, (see Anderson: Para. 0161-0173 and 1427). Devices contain registers which maintain counts and amount totals for transactions of configured types for audit purposes, (see Anderson: Para. 0262-0268 and 0955-0999). This is reads on the claim concept of comprising displaying, by the computing device, audit data). Anderson discloses updating patron records, which is audit data related to the patron data. The modification of data that is already in the database is referred to as updating. Where a patron holds a personalised card the card may need to be present to update the details stored on the card, (see Anderson: Para. 0344-0359). This reads on the claim concept of audit data related to the patron data).
	Regarding dependent claim(s) 4, the combination of Anderson, Mimassi and Clark discloses the    method as in claim 1. However, the combination of Anderson and Clark do not appear to specifically disclose further comprising identifying, by the computing device, a data source of the patron data.
	In the same field of endeavor, Mimassi discloses further comprising identifying, by the computing device, a data source of the patron data (an IP address identifying the device within the scope of a particular network. Client identifiers and geolocation information may be received by a host system 120, which may communicate with a patron management server by using host mobile devices to operate the software functions of server 121) in direct networked communication {for example, according to the specific nature or arrangement of a network 101, described above) to receive a client identifier and query a patron profile data store 130 for patron information based at least in part on the received identifier, (see Mimassi: Para. 0033-0035). A data source may be the initial location where data come from, which is APIs show the patron the location and using GPS, (see Mimassi: Para. 0033-0047). This reads on the claim concept of further comprising identifying, by the computing device, a data source of the patron data). 
	Regarding dependent claim(s) 5, the combination of Anderson, Mimassi and Clark discloses the method as in claim 1. Anderson discloses wherein the patron data management request includes a request to delete the patron data (The Patron Management package provides services to maintain a patron's details, such as name, address and patron ID, (see Anderson: Para. 0087). Remove existing object instances from the collection, which will delete the object from the data store on persist, {see
Anderson: 1025, 1029, 1046, 1265 and 1266). This reads on the claim concept of wherein the patron data management request includes a request to delete the patron data). 
	Regarding dependent claim(s) 6, the combination of Anderson, Mimassi and Clark discloses the method as in claim 5. Anderson discloses wherein the patron data includes master record data (The
Back Office creates a master record for the identified purse. The add purse process can include the enabling of the card, if the purse is added when the patron is present. Master record, a set of data an individual for identifying, such as a customer, employee and vendor, (see Anderson: Para. 0420-0422).
This reads on the claim concept of wherein the patron data includes master record data).  
Regarding independent claim(s) 8, Anderson discloses a system, comprising: receive a patron data management request to manage patron data of a master record (Anderson discloses a primary processor within a node can act as the controlling (or active) processor. A node may be a device for receiving and communicating with a card. Automated fare collection systems range from a single computing machine communicating with one or more fare collection devices though to a large networked system involving numerous fare collection bodies, financial services, and redundant back-end servers interacting with high performance databases, (see Anderson: Para. 0076-0094). The Patron Management package provides services to maintain a patron's details, such as name, address, patron ID, and so on, (see Anderson: 0087-0089). MASS systems require devices that process patron transactions and connect to equipment such as smartcard readers, ticket readers, barrier gates, turnstiles, and door latches. Request transfer of usage data and audit registers from devices connected to the system, (see Anderson: Para. 0142 and 0147). The Back Office creates a master record for the identified purse. The add purse process can include the enabling of the card, if the purse is added when the patron is present. An update purse transaction is created which indicates that the purse master record should be changed to reflect any changes. Master record represents data about the business entities that provide context for business transactions, (see Anderson: Para. 0420-0424). This reads on the claim concept of receive a patron data management request to manage patron data of a master record).
wherein the patron data is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema (Anderson discloses Mapping Definition. The mapping between the two schemas (models). Object Schema (model), this defines the structure of objects on the application side. Database Schema (model), this defines the structure of data stored in the Data Store, (see Anderson: Para. 0944-0990). The Patron Management package provides services to maintain a patron's details, such as name, address, patron ID, and so on, (see Anderson: 0087-0089). MASS systems require devices that process patron transactions and connect to equipment such as smartcard readers, ticket readers, barrier gates, turnstiles, and door latches. Request transfer of usage data and audit registers from devices connected to the system, (see Anderson: Para. 0142 and 0147). Information exchange is based on the concept of a topic. Publishers produce information and publish it to a topic. Subscribers register interest in a topic and receive information published to that topic, (see Anderson: Para. 0846-0849). Consumers subscribing to a topic associated with a particular configuration data type receive the data, (see Anderson: Para. 0936). Reconciliation is a term typically used to describe a verification phase during a data migration where the target data is compared against original source data to ensure that the migration architecture has transferred the data correctly (friendly again or coming to an agreement), (see Anderson: Para. 0214-0275). A set of tools enabling real time application integration between the Business and Technical. An integration is a database which acts as the data store for multiple applications, and thus integrates data across these applications. An integration database needs a schema that takes all its client applications into account. The resulting schema is either more general, more complex or both - because it has to unify what should be separate, (see Anderson: Para. 1319-1359). This reads on the claim concept of wherein the patron data is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema).
	However, Anderson does not appears to specifically disclose a memory; a processor coupled to the memory and configured to, based on instructions stored in the memory: order the patron data management request in a list of patron data management requests according to priority data.
	In the same field of endeavor, Mimassi discloses a memory; a processor coupled to the memory
and configured to, based on instructions stored in the memory (computing device comprising at least a processor 41 and memory 43 as described below in FIG. 6 and capable of receiving software instructions and operating a display manager, (see Mimassi: Para. 0053-0055). This reads on the claim concept of a memory; a processor coupled to the memory and configured to, based on instructions stored in the memory):
order the patron data management request in a list of patron data management requests according to priority data (Mimassi discloses integrate with one another, leaving holes in any solution and producing large technical hurdles for a venue operator and inconvenience for both patrons and staff. Automatically identify patrons and provide their location and personalized information, assist in communication and navigation for patrons and hosts, facilitate rapid modification of patron information, create opportunities and provide functionality for proximity-based customer service, and assist patrons in group operations like selecting a venue and ordering, including take-out ordering. Ordering data entered via a host mobile device, (see Mimassi: Para. 0042, 0043 and FIG. 1-3). Automated patron identification, communication management and Client identifiers and geolocation information may be received by a host system, (see Mimassi: Para. 0033-0042 and 0046). Patron information may be presented in an ordered list such that most-recent or most proximal patrons are presented in an ascending or descending order, allowing a host to quickly identify which patrons are nearest them (generally, the patrons at the table they are currently serving) to avoid confusion. This reads on the claim concept of order the patron data management request in a list of patron data management requests according to priority data);
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the service provider to consumer data associated with a common exchange schema of Anderson in order to have incorporated the automated order and update from device, as disclosed by Mimassi, since both of these mechanisms are directed to the updated automatic communication tool gives organizations using Patron Manager the ability to more easily communicate with patrons by programming an HTML email to automatically send before and after attendance. Built directly inside of Patron Manager's system, clients will benefit from emails that are not only easier to design but can now be scheduled so patrons receive performance reminders and post-show acknowledgments and surveys. Patron Technology helps live event organizers create better experiences for attendees and deeper relationships with sponsors through a complete, data-driven event technology solution. Event organizers of different sizes and across different segments use Patron
Technology for ticketing, marketing, fan engagement, CRM, logistics, data management, and more. The technology world has adopted and translated this purely manual approach to mean something quite different. "Workflow automation" refers to the programming of tasks and activities inside your CRM system tasks that happen automatically, without you doing anything. The technology enabled by the
Internet, has had enormous repercussions for CRM (customer relationship management). In many cases, technology has helped streamline many CRM processes as well as cut the costs of CRM initiatives.
Similarly to automated e-mails, the mobile phone is also being used to keep customers informed of the progress of transactions. Short message service (SMS) messages can be automated in the same way that e-mails are, again ensuring customer peace of mind. One of the most powerful features of interactions and transactions over the Internet is that everything is tracked and recorded in server logs, providing a wealth of data that can be analyzed to make business decisions. Incorporating the teachings of Mimassi into Anderson would produce a mobile patron client configured to communicate with patron management server to exchange a plurality of data types related to the order of take-out food items, and a food preparation manager configured to predict preparation times of food items in the presence of a plurality of environmental and mechanical factors. All components working together to automate and simplify the order of take-out food, as disclosed by Mimassi, (see Abstract).
	However, Anderson and Mimassi do not appears to specifically disclose update the patron data of the master record based on the priority data and a sequence of the patron data management request in the ordered list of patron data management requests.
	In the same field of endeavor, Clark discloses update the patron data of the master record based on the priority data and a sequence of the patron data management request in the ordered list of patron data management requests (Clark discloses Patrons of the venue may operate the entertainment device to provide the desired content, such as to play a selected song or display a selected music video and receive update messages from the host system. A priority-based content retrieval mechanism for digital entertainment devices is provided (sequence-based). Priority (low-high) is assigned to download requests for entertainment content having a scheduled performance. A sequentially scheduled performance (e.g., a song or video request scheduled to play when its turn comes up in the performance queue), or a combination of both (e.g., an advertising video scheduled to play at exactly 8:00 pm, unless a consumer-requested entertainment content is being performed, in which case the advertising video will play immediately after). Operators would personally visit each venue in order to update the music selection and to monitor the number of song plays for each individual entertainment device. A master device, maintaining a single content request table for all devices sharing the network connection. The master device will perform arbitrations and prioritize the download requests from all of the slave devices, (0021-0041 and 0050-0074). This reads on the claim concept of update the patron data of the master record based on the priority data and a sequence of the patron data management request in the ordered list of patron data management requests). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the service provider to consumer data associated with a common exchange schema and automated order from device of Anderson and Mimassi in order to have incorporated the updating in sequence, as disclosed by Clark, since both of these mechanisms are directed to Patron Manager CRM (Customer Relations Management) is a cloud-based platform that takes all of your distinct systems and databases and brings them together into one unified, central location. And because it’s tailored specifically for arts and cultural institutions, it maximizes the breadth of patron data and communication in a way that other data management platforms. CRM is a category of software solutions that spans different customer management systems such as sales, service, and marketing and allows them to work together. It streamlines your business processes and connects customer data to help you build relationships, increase productivity, and improve customer engagement. Sales and marketing components can work together to help you better understand a customer’s needs and address those needs through the right marketing channels. Prioritizing and nurturing the right leads ensuring a smooth hand-off from marketing to sales. There are two ways you can update the record in sequence. First, if you have a unique identifier then you can use where clause or else if you want to update multiple records with the same identifier. Second, you can use find a query to find it and use set and save function to update the DB. A priority queue is a special type of queue in which each element is associated with a priority and is served according to its priority. If elements with the same priority occur, they are served according to their order in the queue. Like ordinary queue, priority queue has same method but with a major difference. In Priority queue items are ordered by key value so that item with the lowest value of key is at front and item with the highest value of key is at rear or vice versa. So we're assigned priority to item based on its key value. Lower the value, higher the priority. Following are the principal methods of a Priority Queue. Incorporating the teachings of Clark into Anderson and Mimassi would produce Priority-based content retrieval mechanisms for digital entertainment de, ices arc provided. The download prioritizations may be interrupt-based, sequence based, or a combination of the two, as disclosed by Clark, (see Abstract). 
Regarding claim 9, (drawn system): claim 9 is system claim respectively that correspond to method of claim 2. Therefore, 9 is rejected for at least the same reasons as the method 2.
Regarding claim 11, (drawn system): claim 11 is system claim respectively that correspond to method of claim 4. Therefore, 11 is rejected for at least the same reasons as the method 4.
	Regarding claim 12, (drawn system): claim 12 is system claim respectively that correspond to method of claim 5. Therefore, 12 is rejected for at least the same reasons as the method 5.
	Regarding claim 13, (drawn system): claim 13 is system claim respectively that correspond to method of claim 6. Therefore, 13 is rejected for at least the same reasons as the method 6. 
Regarding independent claim(s) 15, Anderson discloses a non-transitory computer readable, receiving a patron data management request to manage patron data of a master record (Anderson discloses a primary processor within a node can act as the controlling (or active) processor. A node may be a device for receiving and communicating with a card. Automated fare collection systems range from a single computing machine communicating with one or more fare collection devices though to a large networked system involving numerous fare collection bodies, financial services, and redundant back-end servers interacting with high performance databases, (see Anderson: Para. 0076-0094). The Patron Management package provides services to maintain a patron's details, such as name, address, patron ID, and so on, (see Anderson: 0087-0089). MASS systems require devices that process patron transactions and connect to equipment such as smartcard readers, ticket readers, barrier gates, turnstiles, and door latches. Request transfer of usage data and audit registers from devices connected to the system, (see Anderson: Para. 0142 and 0147). The Back Office creates a master record for the identified purse. The add purse process can include the enabling of the card, if the purse is added when the patron is present. An update purse transaction is created which indicates that the purse master record should be changed to reflect any changes. Master record represents data about the business entities that provide context for business transactions, (see Anderson: Para. 0420-0424). This reads on the claim concept of receive a patron data management request to manage patron data of a master record).
wherein the patron data is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema (Anderson discloses Mapping Definition. The mapping between the two schemas (models). Object Schema (model), this defines the structure of objects on the application side. Database Schema (model), this defines the structure of data stored in the Data Store, (see Anderson: Para. 0944-0990). The Patron Management package provides services to maintain a patron's details, such as name, address, patron ID, and so on, (see Anderson: 0087-0089). MASS systems require devices that process patron transactions and connect to equipment such as smartcard readers, ticket readers, barrier gates, turnstiles, and door latches. Request transfer of usage data and audit registers from devices connected to the system, (see Anderson: Para. 0142 and 0147). Information exchange is based on the concept of a topic. Publishers produce information and publish it to a topic. Subscribers register interest in a topic and receive information published to that topic, (see Anderson: Para. 0846-0849). Consumers subscribing to a topic associated with a particular configuration data type receive the data, (see Anderson: Para. 0936). Reconciliation is a term typically used to describe a verification phase during a data migration where the target data is compared against original source data to ensure that the migration architecture has transferred the data correctly (friendly again or coming to an agreement), (see Anderson: Para. 0214-0275). A set of tools enabling real time application integration between the Business and Technical. An integration is a database which acts as the data store for multiple applications, and thus integrates data across these applications. An integration database needs a schema that takes all its client applications into account. The resulting schema is either more general, more complex or both - because it has to unify what should be separate, (see Anderson: Para. 1319-1359). This reads on the claim concept of wherein the patron data is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema).
	However, Anderson does not appears to specifically disclose a non-transitory computer- readable apparatus having instructions stored thereon that, when executed by a computing device, ordering the patron data management request in a list of patron data management requests according to priority data.
	In the same field of endeavor, Mimassi discloses a non-transitory computer-readable apparatus having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations comprising: (computing device comprising at least a processor 41 and memory 43 as described below in FIG. 6 and capable of receiving software instructions and operating a display manager, (see Mimassi: Para. 0053-0055 and 0059). This reads on the claim concept of a non-transitory computer-readable apparatus having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations comprising):
ordering the patron data management request in a list of patron data management requests according to priority data (Mimassi discloses integrate with one another, leaving holes in any solution and producing large technical hurdles for a venue operator and inconvenience for both patrons and staff. Automatically identify patrons and provide their location and personalized information, assist in communication and navigation for patrons and hosts, facilitate rapid modification of patron information, create opportunities and provide functionality for proximity-based customer service, and assist patrons in group operations like selecting a venue and ordering, including take-out ordering. Ordering data entered via a host mobile device, (see Mimassi: Para. 0042, 0043 and FIG. 1-3). Automated patron identification, communication management and Client identifiers and geolocation information may be received by a host system, (see Mimassi: Para. 0033-0042 and 0046). Patron information may be presented in an ordered list such that most-recent or most proximal patrons are presented in an ascending or descending order, allowing a host to quickly identify which patrons are nearest them (generally, the patrons at the table they are currently serving) to avoid confusion. This reads on the claim concept of ordering the patron data management request in a list of patron data management requests according to priority data);
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the service provider to consumer data associated with a common exchange schema of Anderson in order to have incorporated the automated order and update from device, as disclosed by Mimassi, since both of these mechanisms are directed to the updated automatic communication tool gives organizations using Patron Manager the ability to more easily communicate with patrons by programming an HTML email to automatically send before and after attendance. Built directly inside of Patron Manager's system, clients will benefit from emails that are not only easier to design but can now be scheduled so patrons receive performance reminders and post-show acknowledgments and surveys. Patron Technology helps live event organizers create better experiences for attendees and deeper relationships with sponsors through a complete, data-driven event technology solution. Event organizers of different sizes and across different segments use Patron
Technology for ticketing, marketing, fan engagement, CRM, logistics, data management, and more. The technology world has adopted and translated this purely manual approach to mean something quite different. "Workflow automation" refers to the programming of tasks and activities inside your CRM system tasks that happen automatically, without you doing anything. The technology enabled by the
Internet, has had enormous repercussions for CRM (customer relationship management). In many cases, technology has helped streamline many CRM processes as well as cut the costs of CRM initiatives.
Similarly to automated e-mails, the mobile phone is also being used to keep customers informed of the progress of transactions. Short message service (SMS) messages can be automated in the same way that e-mails are, again ensuring customer peace of mind. One of the most powerful features of interactions and transactions over the Internet is that everything is tracked and recorded in server logs, providing a wealth of data that can be analyzed to make business decisions. Incorporating the teachings of Mimassi into Anderson would produce a mobile patron client configured to communicate with patron management server to exchange a plurality of data types related to the order of take-out food items, and a food preparation manager configured to predict preparation times of food items in the presence of a plurality of environmental and mechanical factors. All components working together to automate and simplify the order of take-out food, as disclosed by Mimassi, (see Abstract).
	However, Anderson and Mimassi do not appears to specifically disclose updating the patron data of the master record based on the priority data and a sequence of the patron data management request in the ordered list of patron data management requests.
	In the same field of endeavor, Clark discloses update the patron data of the master record based on the priority data and a sequence of the patron data management request in the ordered list of patron data management requests (Clark discloses Patrons of the venue may operate the entertainment device to provide the desired content, such as to play a selected song or display a selected music video and receive update messages from the host system. A priority-based content retrieval mechanism for digital entertainment devices is provided (sequence-based). Priority (low-high) is assigned to download requests for entertainment content having a scheduled performance. A sequentially scheduled performance (e.g., a song or video request scheduled to play when its turn comes up in the performance queue), or a combination of both (e.g., an advertising video scheduled to play at exactly 8:00 pm, unless a consumer-requested entertainment content is being performed, in which case the advertising video will play immediately after). Operators would personally visit each venue in order to update the music selection and to monitor the number of song plays for each individual entertainment device. A master device, maintaining a single content request table for all devices sharing the network connection. The master device will perform arbitrations and prioritize the download requests from all of the slave devices, (0021-0041 and 0050-0074). This reads on the claim concept of updating the patron data of the master record based on the priority data and a sequence of the patron data management request in the ordered list of patron data management requests). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the service provider to consumer data associated with a common exchange schema and automated order from device of Anderson and Mimassi in order to have incorporated the updating in sequence, as disclosed by Clark, since both of these mechanisms are directed to Patron Manager CRM (Customer Relations Management) is a cloud-based platform that takes all of your distinct systems and databases and brings them together into one unified, central location. And because it’s tailored specifically for arts and cultural institutions, it maximizes the breadth of patron data and communication in a way that other data management platforms. CRM is a category of software solutions that spans different customer management systems such as sales, service, and marketing and allows them to work together. It streamlines your business processes and connects customer data to help you build relationships, increase productivity, and improve customer engagement. Sales and marketing components can work together to help you better understand a customer’s needs and address those needs through the right marketing channels. Prioritizing and nurturing the right leads ensuring a smooth hand-off from marketing to sales. There are two ways you can update the record in sequence. First, if you have a unique identifier then you can use where clause or else if you want to update multiple records with the same identifier. Second, you can use find a query to find it and use set and save function to update the DB. A priority queue is a special type of queue in which each element is associated with a priority and is served according to its priority. If elements with the same priority occur, they are served according to their order in the queue. Like ordinary queue, priority queue has same method but with a major difference. In Priority queue items are ordered by key value so that item with the lowest value of key is at front and item with the highest value of key is at rear or vice versa. So we're assigned priority to item based on its key value. Lower the value, higher the priority. Following are the principal methods of a Priority Queue. Incorporating the teachings of Clark into Anderson and Mimassi would produce Priority-based content retrieval mechanisms for digital entertainment de, ices arc provided. The download prioritizations may be interrupt-based, sequence based, or a combination of the two, as disclosed by Clark, (see Abstract). 
	Regarding dependent claim(s) 16, the combination of Anderson, Mimassi and Clark discloses the non-transitory computer-readable apparatus as in claim 15. Anderson discloses further comprising displaying audit data or metrics data (The Query Integration interface provides an interface to receive and display a result set, (see Anderson: Para. 1363 and 1366). Device Management and generic GUI tools which need to deal with collections of arbitrary MASS objects at runtime, (see Anderson: Para. 0161-0173 and 1427). Devices contain registers which maintain counts and amount totals for transactions of configured types for audit purposes, (see Anderson: Para. 0262-0268 and 0955-0999). Anderson discloses single object type, which is metrics data (A metric contains a single type of data), (see Anderson: Para. 0987-1031). This is reads on the claim concept of comprising displaying, by the computing device, audit data). Anderson discloses updating patron records, which is audit data related to the patron data. The modification of data that is already in the database is referred to as updating. Where a patron holds a personalised card the card may need to be present to update the details stored on the card, (see Anderson: Para. 0344-0359). This reads on the claim concept of audit data related to the patron data).
	Regarding claim 17, (drawn non-transitory computer-readable apparatus): claim 17 is non-transitory computer-readable apparatus claim respectively that correspond to method of claim 4.
Therefore, 17 is rejected for at least the same reasons as the method 4. 
	Regarding claim 18, (drawn non-transitory computer-readable apparatus): claim 18 is non-transitory computer-readable apparatus claim respectively that correspond to method of claim 5.
Therefore, 18 is rejected for at least the same reasons as the method 5. 
	Regarding claim 19, (drawn non-transitory computer-readable apparatus): claim 19 is non-transitory computer-readable apparatus claim respectively that correspond to method of claim 6.
Therefore, 19 is rejected for at least the same reasons as the method 6.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2004/0139018 Al, hereinafter Anderson) in view of Mimassi (US 2017/0278202 Al, hereinafter Mimassi), in view of Clark et al. (US 2009/0164607 A1, hereinafter Clark) and in view of Serrano et al. (US 2013/0317888 A1, hereinafter Serrano). 
Regarding dependent claim(s) 3, the combination of Anderson, Mimassi and Clark discloses the method as in claim 1. However, the combination of Anderson, Mimassi and Clark do not appear to specifically disclose further comprising displaying, by the computing device, metrics data related to the patron data.
In the same field of endeavor, Serrano discloses further comprising displaying, by the computing device, metrics data related to the patron data (Displaying change recommendations comprises displaying graphical representations of the aggregate scores for the assets segregated according to change effort. Computing devices, such as a desktop computer, a notebook computer, a server computer, a handheld computer and tablet computer, (see Serrano: 0028-0031). Customer satisfaction metrics and other security and non-security related metrics. Each metric is also received and a corresponding change effort for the aggregate score is calculated. Aggregate scores and aggregate change efforts are analyzed to generate risk reduction recommendations. A metric contains a single type of data. A successful organization can only measure so many things well and what it measures ties to its definition of success.  Number of users contacting customer support for access request related issues, customer satisfaction metrics and other security and non-security related metrics (see Serrano: Para. 0026-0069 and FIG. 5). This reads on the claim concept of comprising displaying, by the computing device, metrics data). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the service provider to consumer data associated with a common exchange schema, update and order of Anderson, Mimassi and Clark in order to have incorporated the metrics data, as disclosed by Serrano, since both of these mechanisms are directed to metrics are what you measure. And what you measure is what you manage to. A metric contains a single type of data, e.g., video views or equipment donations. A successful organization can only measure so many things well and what it measures ties to its definition of success. Good metrics have three key attributes: their data are consistent, cheap, and quick to collect. A simple rule of thumb: if you can't measure results within a week for free (and if you can't replicate the process), then you're prioritizing the wrong ones. In the business world, we talk about the difference between vanity metrics and meaningful metrics. Vanity metrics for your organization might include website visitors per month, Twitter followers, Facebook fans, and media impressions. If these numbers go up, it might drive up sales of your product. The data to make these decisions is readily available and continuously updated. Metrics set the parameters for the data your organization will use to measure performance. Data is the set of numbers or calculations gathered for a specific metric. Once metrics are produced, it's time to analyze and find patterns in the data. Data, metrics, and analytics all mean different things but work together to support strategic goals. Every business executive, analyst, portfolio manager, and the project manager has a range of data sources available to them for building and structuring their own metric analysis. This can potentially make it difficult to choose the best metrics needed for important assessments and evaluations. Incorporating the teachings of Serrano into Anderson, Mimassi and Clark would produce upon instruction, metrics corresponding to an aggregate score may be displayed including recommendations of metrics for risk reduction, as disclosed by Serrano, (see Abstract). 
Regarding claim 10, (drawn system): claim 10 is system claim respectively that correspond to method of claim 3. Therefore, 10 is rejected for at least the same reasons as the method 3. 
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2004/0139018 A1, hereinafter Anderson) in view of Mimassi (US 2017/0278202 A1, hereinafter Mimassi), in view of Clark et al. (US 2009/0164607 A1, hereinafter Clark) and in view of Fredette (US 2018/0158000 A1, hereinafter Fredette).  
Regarding dependent claim(s) 7, the combination of Anderson, Mimassi and Clark discloses the method as in claim 1. However, the combination of Anderson, Mimassi and Clark do not appear to specifically disclose wherein the priority data is based on an identity of a requestor submitting the patron data management request.
In the same field of endeavor, Fredette discloses wherein the priority data is based on an identity of a requestor submitting the patron data management request (the access rights management platform to acquire the right to select their seats in priority (e.g. before other users). The identifier may be used to verify the identity of the user upon the user attempting to access the system. A given bid can be for one or more access rights with seat selection. In some embodiments, users may be offered the choice of automatically being allocated best available seats for a given seat category, provided they submit a winning bid. This may for example be the case when the patron chooses to use stored information, e.g. credit card information, provided in his/her profile to proceed with the payment rather than entering his/her payment information, (see Fredette: Para. 0036-0040, 0068 and 0080). This reads on the claim concept wherein the priority data is based on an identity of a requester submitting the patron data management request). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the service provider to consumer data associated with a common exchange schema, update and order of Anderson, Mimassi and Clark in order to have incorporated the metrics data, as disclosed by Serrano, since both of these mechanisms are directed to Priority items are ordered by key value so that item with the lowest value of key is at front and item with the highest value. A priority is a special type of queue in which each element is associated with a priority and is served according to its priority. If elements with the same priority occur, they are served according to their order in the queue. Request and store only the personal information about patrons necessary for library operations. Periodically remove data that is no longer necessary for library operations (e.g. purchase-request data). Recognized by top industry analysts and professionals for its product innovation, Priority improves business efficiency and the customer experience, providing real-time access to business data and insights in the cloud. Enterprises are expected to move a larger number of business-related services to the cloud, and will prefer vendors that can tailor cloud services to suit their own operations. A container platform has the potential to be the standard for application execution environments for cloud computing. Business process automation (BPA) is a strategic process of integrating functions, building resource efficiencies, and implementing software systems to achieve an improved end result. Modern businesses today generate a vast amount of data around nearly all activities on a regular basis. Nearly any facet of any business contains information that can be captured and leveraged. Customer, invoice, tax, infrastructure, users, financial, utilization, and market share represent some examples of data that support leaders when making applied business decisions or delivering an end product. Business analytics software tools, are built as an integrated part of the application. Users can quickly and easily drill-down with a single click from aggregated data presented in dashboards and dynamic reports directly to the underlying data elements in their respective Priority forms. Users have the freedom to independently tailor reports and dashboards, add and personalize shortcuts and business metrics, and easily compare and contrast data of all types, including financial, sales and marketing, customer support and more. Incorporating the teachings of Fredette into Anderson, Mimassi and Clark would produce the priority level may be time related (selection of a seat before users having a lower priority level), seat-category related (selection of seats in a higher seat category than users having a lower priority level), or both, and is set in accordance with a monetary value associated with a given bid, as disclosed by Fredette, (see Abstract). 
Regarding claim 14, (drawn system): claim 14 is system claim respectively that correspond to method of claim 7. Therefore, 14 is rejected for at least the same reasons as the method 7.
Regarding claim 20, (drawn non-transitory computer-readable apparatus): claim 20 is non-transitory computer-readable apparatus claim respectively that correspond to method of claim 7. Therefore, 20 is rejected for at least the same reasons as the method 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164            

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164